Cite as 2014 Ark. 540

                 SUPREME COURT OF ARKANSAS
                                         No.   CV-14-117

                                                    Opinion Delivered December 18, 2014

                                                    PRO SE APPEAL FROM THE
MICHAEL BRIAN ARNETT                                LINCOLN COUNTY CIRCUIT
                   APPELLANT                        COURT
                                                    [NO. 40CV-13-117]
V.
                                                    HONORABLE JODI RAINES
RAY HOBBS, DIRECTOR,                                DENNIS, JUDGE
ARKANSAS DEPARTMENT OF
CORRECTION                                          AFFIRMED.
                     APPELLEE


                                          PER CURIAM

       In 2013, appellant Michael Brian Arnett filed in the circuit court in the county where

he was incarcerated a pro se petition for writ of habeas corpus. The petition was dismissed,

and appellant brings this appeal.

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings

are clearly erroneous. Gardner v. Hobbs, 2014 Ark. 346 (per curiam). A finding is clearly

erroneous when, although there is evidence to support it, the appellate court, after reviewing

the entire evidence, is left with the definite and firm conviction that a mistake has been

committed. Bryant v. Hobbs, 2014 Ark. 287 (per curiam).

       A writ of habeas corpus is proper when a judgment of conviction is invalid on its face

or when a trial court lacked jurisdiction over the cause. Tucker v. Hobbs, 2014 Ark. 449 (per

curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is on the

petitioner in a habeas-corpus petition to establish that the trial court lacked jurisdiction or that

the judgment-and-commitment order was invalid on its face; otherwise, there is no basis for
                                     Cite as 2014 Ark. 540

a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d
797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the lack of

jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to

believe” that he is illegally detained. Id. at 221, 226 S.W.3d at 798.

       Appellant is incarcerated by virtue of a judgment of conviction entered against him in

2009 for murder in the second degree and abuse of a corpse for which an aggregate sentence

of 360 months’ imprisonment was imposed. The Arkansas Court of Appeals affirmed the

judgment in 2010. Arnett v. State, 2010 Ark. App. 702. The petition for writ of habeas

corpus filed by appellant in 2013 concerned two misdemeanor convictions entered in 2010

in the Clark County Circuit Court. For those two convictions, an aggregate sentence of

twelve months’ imprisonment in the county jail was imposed. While petitioner raised a

number of challenges to the misdemeanor judgments in the 2013 habeas petition, he did not

allege that he was presently incarcerated in Lincoln County as a result of those judgments, and

the circuit court held that he was not being held in custody on those judgments. The circuit

court correctly noted that any challenge appellant desired to raise with respect to those

judgments should have been raised in the trial court in a timely petition for postconviction

relief. The petition for writ of habeas corpus filed by appellant was not a substitute for his

filing a timely petition pursuant to our postconviction rule, Arkansas Rule of Criminal

Procedure 37.1 (2010), challenging the 2010 misdemeanor judgment. See Friend v. Hobbs, 364
Ark. 315, 219 S.W.3d 12 (2005) (per curiam).

       As appellant did not demonstrate that he was in custody pursuant to the 2010


                                               2
                                     Cite as 2014 Ark. 540

misdemeanor judgments, he did not establish a ground for a writ of habeas corpus to effect his

release from custody. Accordingly, the circuit court did not err in dismissing the petition, and

we affirm the order.

       Affirmed.

       Michael Brian Arnett, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                                 3